 

Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
                the day of April 2020 (the “Effective Date”), by and between
BIOTRICITY INC., a Nevada corporation (the “Employer”), and WAQAAS AL-SIDDIQ
(the “Executive”).

 

RECITALS

 

WHEREAS the Employer and the Executive have agreed to enter into this Agreement
to formalize in writing the terms and conditions reached between them governing
the Executive’s employment with the Employer;

 

NOW THEREFORE in consideration of the covenants in this Agreement and for other
consideration, the receipt and sufficiency of which are acknowledged by the
parties, the parties agree as follows:

 

ARTICLE I

COMMENCEMENTAND TERM

 

1.01 Term. The term of the Executive’s employment shall commence on the
Effective Date and continue for twelve (12) months, unless earlier terminated in
accordance with Article VI hereof. The term of the Executive’s employment shall
be automatically renewed for successive one (1)-year periods until the Executive
or the Employer delivers to the other party a written notice of their intent not
to renew the Employment Term, such written notice to be delivered at least
thirty (30) days prior to the expiration of the then-effective Employment Tenn.
Each of the initial 12-month period and each successive one (1)-year period
shall be known as an “Employment Term.”

 

ASSIGNMENT

 

2.01 Position. The Executive shall be employed by the Employer in California as
a member of the senior management team in the position of Chief Executive
Officer (“CEO”) of the Employer. The Executive shall report directly to the
board of directors of the Employer (the “Board”).

 

Duties. The Executive shall perform the duties and exercise the powers that are
normally performed or exercised by a CEO in a comparable corporation, subject to
applicable laws , including but not limited to overseeing all operations of the
Employer, developing corporate strategy, development of corporate technology,
maintaining corporate timelines for projects, raising necessary capital to
support the Employer’s operations, investor and investment bank relations and
any other duties as may be determined from time to time by the Board. In
addition, the Executive shall exercise such powers as prescribed by the Board
but subject to the By-Laws of the Employer. The Executive acknowledges that the
nature of the Executive’s position and duties may require frequent travel and
frequent performance of work at irregular times. Without limiting the generality
of the foregoing, Executive shall perform and discharge faithfully, diligently
and to the best of his ability such duties and responsibilities which are set
forth herein and shall devote his full business-time and efforts to the business
and affairs of the Employer. Executive agrees to promote the best interests of
the Employer. The Executive acknowledges that the Company’s primary focus is on
North America and as such Executive shall primarily focus on advancing the
Company’s business in North America unless otherwise approved by the Board in
writing.

 

 

 

 

2.02 Director Position. During the Executive’s employment, the Executive agrees
to serve as a Director of the Employer , for so long as the Executive is
nominated and elected therefore.

 

ARTICLE III

REMUNERATION

 

3.01 Salary. The Employer shall pay the Executive during the term of this
Agreement an annual base salary of $390,000 subject to any increase approved by
the Board (“Annual Base Salary”). The Executive’s Annual Base Salary shall be
paid in accordance with the Employer’s customary payroll practices and shall be
pro-rated for any partial year or month of employment.     3.02 Bonus. The
Executive may be eligible to earn a cash and/or equity bonus of up to fifty 50%
of his Annual Base Salary for the prior year based on the Executive’s individual
performance and the achievement of corporate objectives as determined by the
Board. At the Board’s discretion it may define certain objectives and provide
these objectives to the Executive at the start of every annual period or such
other period as the Board may deem appropriate. To the extent the objectives
were achieved in the sole judgment of the Board, the Employer shall pay the
bonus within sixty (60) days after Board approval. In order to receive a bonus
payout, the Executive must be actively employed by the Employer on the date the
bonus is paid out, unless the Executive is terminated without cause. For greater
certainty, in the event of the cessation of the Executive’s employment with the
Employer, the Executive will be deemed to be no longer actively employed as of
the date specified in the written notice of termination from the Employer and
shall not be deemed to be employed during the period of notice of termination to
which the Executive may be entitled under the contract, statute, common law or
otherwise. With respect to the granting of options and subject to compliance
with applicable law, rules and regulations at the expiration of the term of any
options that have been granted but not exercised by the Executive prior to the
expiration of the options, the Executive will have the right to request that the
Board extend the term of the options for an addional five years and the board
will not unreasonably deny this request.

 

 

 

 

3.03 Benefits. The Executive shall be entitled to participate in the Employer’s
benefit plans generally made available to its employees, including all standard
medical benefit plans, in accordance with the terms of such plans.
Notwithstanding the foregoing, nothing in this Agreement shall require any
particular plan or program to be continued nor preclude the amendment or
termination of any such plan or program, provided that such amendment or
termination is applicable generally to the employees of the Employer.     3.04
Vacation. The Executive shall be entitled to four (4) weeks’ paid vacation per
calendar year in accordance with the Employer’s vacation policies, as in effect
from time to time to be taken at a time or times mutually agreeable to the
Executive and the Employer, taking into account the Employer’s operational
needs. As of the end of each calendar year during the Employment Term, any
unused vacation shall be forfeited and shall not be carried over to subsequent
years.     3.05 Professional Development. Subject to the Board’s prior written
approval, the Employer will pay for or reimburse (up to the amount set forth in
the Board’s prior written approval) the Executive for the costs of professional
development activities relating to his position and responsibilities hereunder
that are completed by the Executive during the term of this Agreement , upon
being provided with proper vouchers or receipts.     3.06 Reimbursement of
Expenses. The Company shall reimburse Executive for all reasonable expenses
incurred by Executive during the Employment Term in the course of performing
Executive’s duties under this Agreement that are consistent with the Company’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses. In order to receive such reimbursement, the Executive
shall furnish to the Company’s audit committee or such other person or committee
designated by the Board documentary evidence of each such expense in the form
required by the Board or such committee or applicable federal or state laws,
rules or regulations . The Executive will not incur on behalf of the Company an
expense in excess of $2,000 without the prior written consent of a member of the
audit committee. The Executive represents and warrants that all expenses that
the Executive is seeking to have reimbursement as of the date hereof are set
forth on Schedule 3.06 attached hereto. Other than set forth on Schedule 3.06
the Executive represents and warrants that there no expenses that the Executive
may seek reimbursement for as of the date hereof. The Executive Agrees that
within ten (10) days of the date the Executive ceases his employment with the
Company for any reason, he will submit his final documented expense
reimbursement statement reflecting all business expenses Executive incurred
through the date that Executive’s employment with the Company ceased and the
Company will reimburse the Executive for any appropriately reimbursable expenses
pursuant to its regular business practice.

 

 

 

 

ARTICLE IV

COVENANTS AND WARRANTIES OF THE EXECUTIVE

 

4.01 Full Time and Attention. During the Executive’s employment, the Executive
shall devote such time and attention as is necessary and prudent to perform his
duties and responsibilities hereunder and shall faithfully serve the Employer
and shall use the Executive’s best efforts to promote the interests of the
Employer. The Executive may engage in other professional activities outside of
work hours, including being active in charitable organizations, so long as his
activities thereunder do not constitute a violation of any provision of this
Agreement and do not result in a significant potential for a true or perceived
conflict of interest with respect to the Executive’s duties and responsibilities
hereunder. Such activities will require disclosure and approval from the Board.
    4.02 No Conflicts. The execution and delivery by the Executive of this
Employment Agreement, and the performance by the Executive of its obligations
hereunder, do not and will not (i) violate or conflict with any law, ordinance,
or regulation , or order, decree or judgment of any arbitrator, court or
administrative or other governmental body which is applicable to, binding upon
or enforceable against the Executive or any of his assets, (ii) constitute or
result in any breach of any of the terms, provisions, conditions of, or
constitute a default under, or an event which, with notice or lapse of time or
both, would constitute a default under, any indenture, agreement, contract or
other document to which the Executive is a party or by which the Executive may
be bound or (iii) require the consent or approval of any court, governmental
authority or other person. Neither the execution , delivery nor performance of
this Employment Agreement, nor the consummation by the Executive of the
obligations contemplated hereby requires the consent of, authorization by,
exemption from, filing with or notice to any governmental entity or any other
person.     4.03 Rules and Regulations. The Executive shall be bound by and
shall faithfully observe and abide by all applicable laws (including but not
limited to the securities laws of the United States) as well as the announced
rules and regulations of the Employer from time to time in effect or force.    
4.04 Conflict of Interest. The Executive shall refrain from any situation in
which the Executive’s personal interests conflict, or may appear to conflict,
with the Executive’s duties with the Employer. Accordingly, the Executive shall
not participate in the ownership of, have any financial involvement with or work
for, any competing business or for any client or potential client of the
Employer. The Executive acknowledges that if there is any doubt in this respect,
the Executive shall inform the Board and obtain written authorization.

 

 

 

 

ARTICLE V

RESTRICTIVE COVENANTS

 

5.01 Definitions. In this Agreement, unless something in the subject matter or
context is inconsistent therewith:

 

  (a) “Business” means (i) a business in the field of cardiac diagnostic
monitoring and/or (ii) any business of the Employer in effect from time to time.
        (b) “Confidential Information” means confidential information of the
Employer, including but not limited to trade secrets, “know-how,” plans,
financing services, funding programs, costs, strategy and programs, computer
programs and software and financial information, customer lists, Intellectual
Property and other confidential information concerning the business and affairs
of the Employer.         (c) “Intellectual Property” means, without limitation ,
any domestic and foreign:

 

(i) patents, inventions , applications for patents and reissues, divisions,
continuations, renewals, extensions and continuations in-part of patents or
patent applications; (ii) proprietary and nonpublic business information ,
including inventions, developments , trade secrets, know-how , methods,
processes , designs, technology, technical data, schematics, formulae and client
lists, and documentation relating to any of the foregoing; (iii) works of
authorship, copyrights, copyright registrations and applications for copyright
registration; (iv) designs, design registrations, design registration
applications and integrated circuit topographies; (v) trade names, business
names, corporate names, domain names, website names and world wide web
addresses, common law trade marks, trade-mark registrations, trade mark
applications, trade dress and logos, and the goodwill associated with any of the
foregoing; (vi) computer software and programs (both source code and object code
form), all proprietary rights in the computer software and programs and all
documentation and other materials related to the computer software and programs;
and (vii) any other intellectual property and industrial property and moral
rights, title and interest therein , anywhere in the world and whether
registered or unregistered or protected or protectable under applicable
intellectual property laws, and as the same related to Section 5.03, which the
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
time the Executive is in the employ of the Employer or while providing services
to the Employer, including the copyright thereon.

 

 

 

 

  (d) In the context of any action taken by the Executive, the words “directly
or indirectly” means in Executive’s individual capacity for his own benefit or
as a shareholder, lender, partner, member or other principal, officer, director,
employee, agent or consultant of or to any individual, corporation, partnership,
limited liability company, trust, association or any other entity whatsoever.)

 

5.02 Confidential Information.

 

(1) The Executive acknowledges that, by reason of the Executive’s employment
with the Employer, the Executive will have access to Confidential Information.
The Executive agrees that , during and after the Executive’s employment with the
Employer, the Executive shall not disclose to any person, except in the proper
course of the Executive’s employment with the Employer, or use for the
Executive’s own purposes or for any purposes other than those of the Employer,
any Confidential Information acquired, created or contributed to by the
Executive.

 

(2) Any breach of Section 5.02(1) by the Executive will result in material and
irreparable harm to the Employer although it may be difficult for the Employer
to establish the monetary value flowing from such harm. The Executive therefore
agrees that the Employer, in addition to being entitled to the monetary damages
which flow from the breach, will be entitled to injunctive relief in a court of
appropriate jurisdiction in the event of any breach by the Executive of Section
5.02(1).

 

5.03 Intellectual Property. If at any time or times during Executive’s
employment with the Employer, the Executive shall (either alone or with others)
make, conceive , discover or reduce to practice any invention, device,
modification, discovery, design, development, improvement, process, software
program, work-of-authorship, documentation, formula, data, technique, know-how,
secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright or similar statutes or
subject to analogous protection) (herein called “Developments”) that (a) relates
to the business of the Employer (or any subsidiary of the Employer) or any
customer of or supplier to the Employer (or any of its subsidiaries) or any of
the products or services being developed, manufactured, sold or provided by the
Employer or which may be used in relation therewith or (b) results from tasks
assigned to the Executive by the Employer, such Developments and the benefits
thereof shall immediately become and/or be considered as the sole and absolute
property of the Employer and its assigns as a work for hire, and the Executive
shall promptly disclose to the Employer (or any persons designated by it) each
such Development and hereby assigns any rights the Executive may have or acquire
in the Developments and benefits and/or rights resulting therefrom to the
Employer and its assigns without further compensation and shall communicate ,
without cost or delay, and without publishing the same, all available
information relating thereto (with all necessary documentation, plans and
models) to the Employer. Upon disclosure of each Development to the Employer,
the Executive will, during the Employment Term and at any time thereafter, at
the request and cost of the Employer, sign, execute, make and do all such deeds,
documents , acts and things as the Employer and its duly authorized agents may
reasonably require:

 

  a) to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights, trademarks, service
marks or other analogous protection in any country throughout the world and when
so obtained or vested to renew and restore the same; and         b) to defend
any opposition proceedings in respect of such applications and any opposition
proceedings or petitions or applications for revocation of such letters patent,
copyrights, trademarks, service marks or other analogous protection.

 

In the event the Employer is unable, after reasonable effort, to secure the
Executive’s signature on any letters patent, copyrights, trademarks, service
marks or other analogous protection relating to a Development, whether because
of the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as the Executive’s agent
and attorney-in-fact, to act for and on his behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of any such letters patent, copyrights,
trademarks, service marks and other analogous protection thereon with the same
legal force and effect as if executed by the Executive.

 

 

 

 

5.04 Non-Competition.

 

(1) At any time during the Executive’s employment hereunder and, if the Employer
terminates the Executive’s employment for just cause as provided in Section 6.01
or if the Executive terminates his employment without Good Reason, the Executive
must not, in any manner whatsoever, without the prior written consent of the
Employer for a period of twelve (12) months from the date of termination of the
Executive’s employment, directly or indirectly:

 

  (a) carry on, engage in or be concerned with or interested in; or         (b)
lend money to, guarantee the debts or obligations of or permit the Executive’s
name or any part thereof to be used or employed by any person engaged in or
concerned with or interested in,

 

any entity or person that engages in or contemplates engaging in a business that
it the same or similar to the Business.

 

(2) The Executive acknowledges and confirms that all restrictions in Section
5.04(1) above are reasonable and valid and waives all defenses to the strict
enforcement thereof.

 

5.05 Non-Solicitation

 

(1) The Executive must not, in any manner whatsoever, without the prior written
consent of the Employer, at any time during the Executive’s employment hereunder
and for a period of twelve (12) months from the date of cessation of the
Executive’s employment for any reason, directly or indirectly:

 

(a) induce or endeavor to induce any employee of the Employer to leave his or
her employment, whether or not such employee would breach his or her contract of
employment by doing so;

 

(b) employ or attempt to employ or assist any person to employ any employee of
the Employer; or

 

(c) solicit, endeavor to solicit or gain the custom of, canvass or interfere
with the Employer’s relationships with any person that:

 

(i) is a customer of the Employer at the date of cessation of the Executive’s
employment and with whom the Executive had any dealings on behalf of the
Employer in the twelve month (12) period immediately preceding the date of
cessation of his employment;

 

(ii) was a customer of the Employer at any time within twelve (12) months prior
to the date of cessation of the Executive’s employment and with whom the
Executive had any dealings on behalf of the Employer in the twelve month (12)
period immediately preceding the date of cessation of his employment; or

 

(iii) has been pursued as a prospective customer by or on behalf of the Employer
at any time within twelve (12) months prior to the date of cessation of the
Executive’s employment and in respect of whom the Executive participated in such
pursuit and in respect of whom the Employer has not determined to cease all such
pursuit,

 

 

 

 

for the purpose of selling any products or services to the customer or potential
customer, or for the purposes of soliciting orders of any products or services
from that customer or potential customer, where such products or services are
substantially similar to or competitive with the products or services sold by
the Employer at the date of cessation of the Executive’s employment.

 

(2) Notwithstanding Section 5.05(1), the Executive must not, in any manner
whatsoever, without the prior written consent of the Employer, at any time
during the Executive’s employment hereunder and for a period of twelve (12)
months from the date of cessation of the Executive’s employment for any reason,
provide any products or services to any customer or potential customer of the
Employer with whom the Executive had dealings on behalf of the Employer in the
twelve (12) month period immediately preceding the date of cessation of the
Executive’s employment, where such products or services are substantially
similar to or competitive with the products or services sold by the Employer at
the date of cessation of the Executive’s employment.

 

(3) The Executive acknowledges and confirms that all restrictions in Section
5.05(1) and 5.05(2) are reasonable and valid and waives all defenses to the
strict enforcement thereof.

 

5.06 Non-Disparagement. The Executive agrees not to make critical, negative or
disparaging remarks about the Employer or its management, business or employment
practices; provided that nothing in this paragraph shall be deemed to prevent
the Executive from responding fully and accurately to any question, inquiry or
request for information when required by applicable law or legal process, or to
enforce this Agreement. The Employer agrees to direct its officers and directors
not to make critical, negative or disparaging remarks about the Executive;
provided that nothing in this paragraph shall be deemed to prevent the Employer
or its officers or directors from responding fully and accurately to any
question, inquiry or request for information when required by applicable law or
legal process, or to enforce this Agreement.

 

5.07 Acknowledgements. The Executive acknowledges that:

 

  (a) the business of the Employer is (or is intended to be) carried on
throughout but not limited to North America initially and that the Employer is
interested in and solicits or canvasses opportunities (or intends to solicit or
canvas opportunities) throughout but not limited to North America initially;    
    (b) the reputation of the Employer in the industry and its relationships
with its current and future customers is or will be deemed to be the result of
hard work, diligence and perseverance on behalf of the Employer over an extended
period of time;

 

 

 

 

  (c) the nature of the business of the Employer is such that the on-going
relationship between the Employer and its customers is material and has a
significant effect on the ability of the Employer to continue to obtain business
from its customers with respect to both long term and new contracts; and        
(d) in light of the foregoing, it is fair, reasonable and necessary for the
protection of the value of the Employer and its affiliates that the Executive
agrees to the restrictions in this Article V.

 

ARTICLE VI

TERMINATION OF EMPLOYMENT

 

6.01 Termination by the Employer for Just Cause. The Employer may terminate the
Executive’s employment hereunder at any time for just cause without payment of
any compensation either by way of anticipated earnings or damages of any kind,
except for Annual Base Salary accrued and owing and subject to the requirements
of Section 3.04, vacation pay accrued and owing up to the effective date of
termination. In the event the Employer terminates the Executive’s employment
under this Section 6.01, the Executive shall have ninety (90) days after the
effective date of termination to exercise any options he holds in the Employer
and otherwise in accordance with the terms of any stock option agreement, grant
letter or similar document evidencing such options, that vested but are
unexercised on or before the effective date of termination. Any unvested options
of the Employer held by the Executive on the effective date of termination shall
immediately be cancelled on the effective date of termination and shall not be
exercisable by the Executive thereafter. The Executive shall not be entitled to
any compensation or damages whatsoever arising out of the cancellation of any
options. For the purposes of this Agreement, “Just Cause” shall mean (a) a
material breach by the Executive of the terms of this Agreement ; (b) a
conviction of or plea of guilty or nolo contendere to any felony or any other
crime involving dishonesty or moral turpitude, (c) the commission of any act of
fraud or dishonesty, or theft of or intentional damage to the property of the
Employer, (d) willful or intentional breach of the Executive’s fiduciary duties
to the Employer, (e) the violation of a material policy of the Employer as in
effect from time to time or (f) any act or conduct that would constitute cause
at common law. Payments of any amounts under this Section shall be contingent
upon the Executive executing a general release of all claims in favor of the
Employer in a form acceptable to the Board, which release shall be provided to
the Executive within five business days following the termination date and which
must be executed by the Executive prior to receiving any payment under this
Section.

 

 

 

 

6.02 Termination by Executive for Good Reason. During the Employment Term, the
Executive may terminate this Agreement for Good Reason by giving the Board
thirty (30) days written notice of intent to terminate , which notice sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
such termination. “Good Reason” shall mean (i) a material breach of the terms of
this Agreement by the Company, (ii) the Company requiring the Executive to move
his primary place of employment more than fifty (50) miles from the then current
place of employment which as of the date hereof is 275 Shoreline Drive, Suite
150 , Redwood City, California 94065, if such move materially increases his
commute, or (iii) a material diminution of the Executive’s responsibilities,
PROVIDED that any of the foregoing is not cured by the Company within twenty
business (20) days following receipt of written notice by the Executive to the
Company of the specific nature of the breach. No termination for Good Reason
shall be permitted unless the Company shall have first received written notice
from the Executive describing the basis of such termination for Good Reason as
required by this Section. A termination for Good Reason pursuant to this Section
shall be treated for purposes of this Agreement as a termination by the Company
without Just Cause and the provisions of Section 6.03 relating to the payment of
compensation and befits shall apply.     6.03 Termination bv the Employer
Without Just Cause

 

(1) If the Executive’s employment is terminated by the Employer for any reason
other than for Just Cause, the Employer shall provide the Executive with:

 

  (a) a severance payment equal to twelve (12) months of the Executive’s then
Annual Base Salary paid on a monthly basis, any accrued but unused vacation,
subject to the requirements of Section 3.04, plus an any bonus awarded but not
paid less any amounts owing by the Executive to the Employer;         (b) such
other benefits as required by applicable law.

 

(2) If the Executive’s employment is terminated by the Employer pursuant to this
Section 6.03, the Executive shall have o ninety (90) days after the effective
date of termination to exercise any options he holds in the Employer and
otherwise in accordance with the terms of any stock option agreement, grant
letter or similar document evidencing such options, that vested but are
unexercised on or before the effective date of termination. Any unvested options
granted to or held by the Executive on the effective date of termination shall
immediately be cancelled on the effective date of termination and shall not be
exercisable by the Executive thereafter. The Executive shall not be entitled to
any compensation or damages whatsoever arising out of the cancellation of any
options.

 

 

 

 

6.04 Voluntary Resignation. In the event the Executive voluntarily resigns his
employment, the Executive shall (a) provide at least one (1) month prior written
notice , (b) be entitled only to Annual Base Salary and subject to the
requirements of Section 3.04 vacation pay accrued and owing up to the effective
date of resignation and (c) have ninety (90) days after the effective date of
resignation to exercise any options he holds in the Employer and otherwise in
accordance with the terms of any stock option agreement, grant letter or similar
document evidencing such options, that vested but are unexercised on or before
the effective date of resignation. Any unvested options of the Employer held by
the Executive on the effective date of resignation shall immediately be
cancelled on the effective date of resignation and shall not be exercisable by
the Executive thereafter. The Executive shall not be entitled to any
compensation or damages whatsoever arising out of the cancellation of any
options.     6.05 Return of Property. Upon any cessation of the Executive’s
employment under this Agreement for any reason , and as a condition of the
Employer paying the Executive any termination payments or benefits required
hereunder, the Executive shall at once deliver or caused to be delivered to the
Employer all books, documents, effects, money, securities or other property
belonging to the Employer or for which the Employer is liable to others, which
are in the possession, charge, control or custody of the Executive.     6.06
Death or Disability.

 

(a) The Executive’s employment hereunder shall terminate automatically on the
Executive’s death during the Employment Term, and the Employer may terminate the
Executive’s employment on account of the Executive’s Disability.

 

(b) If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following: Annual Base Salary and, subject to the requirements of
Section 3.04, vacation pay accrued and owing up to the effective date of
termination and

 

(c) any options granted to the Executive must be exercised as set forth in the
applicable option agreement between the Executive and the Employer.

 

Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.

 

 

 

 

For purposes of this Agreement , “Disability” shall mean the Executive’s
inability , due to physical or mental incapacity , to perform the essential
functions of the Executive’s job for ninety days (90) days out of any three
hundred sixty-five (365) day period or forty five (45) consecutive days. Any
question as to the existence of the Executive’s Disability as to which the
Executive and the Employer cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Employer. If the Executive and the Employer cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Employer and the
Executive shall be final and conclusive for all purposes of this Agreement.

 

ARTICLE VII

DIRECTORS AND OFFICERS

 

7.01 Resignation. If the Executive is a director or officer at the date of
cessation of the Executive’s employment, the Executive agrees that upon
termination of, or resignation from, the Executive’s employment with the
Employer (or upon receiving written notice from the Employer during the
Executive’s employment directing the Executive to resign immediately as a
director and/or officer), the Executive will tender the Executive’s resignation
from any position the Executive may hold as an officer or director of the
Employer or any of its subsidiaries, affiliated or associated companies.    
7.02 Indemnity. Subject to the provisions of any applicable laws within or
without the United States, including the Nevada Revised Statutes, the Employer
agrees to indemnify and save the Executive harmless from and against all
demands, claims, costs, charges and expenses, including any amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Executive in
respect of any civil, criminal or administrative action or proceeding to which
the Executive is made a party by reason of being or having been a director or
officer of the Employer or of any affiliated Employer , whether before or after
any termination if:

 

(a) the Executive acted honestly and good faith with a view to the best
interests of the Employer; and

 

(b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Executive had reasonable grounds for
believing that the Executive’s conduct was lawful.

 

7.03 Insurance. During the Employment Term and for a period of six months
thereafter, the Executive shall be covered by comprehensive directors’ and
officers’ liability insurance, which shall be established and maintained by the
Employer at its expense. The insurance policies to be maintained by the Employer
hereunder may contain customary exclusions from coverage.

 

 

 

 

7.04 Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based or other compensation paid to the Executive
under this Agreement or any other agreement or arrangement with the Employer
which is subject to recovery under any law, government regulation, or stock
exchange listing requirement will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation, or stock
exchange listing requirement (or any policy adopted by the Employer (whether in
existence as of the Effective Date or later adopted) pursuant to any such la w,
government regulation or stock exchange listing requirement).

 

ARTICLE VIII

CONTRACT PROVISIONS

 

8.01 No Breach of Obligation to Others. The Executive acknowledges and
represents to the Employer that in carrying out the Executive’s duties and
functions for the Employer, the Executive will not disclose to the Employer any
confidential information of any third party. The Executive acknowledges and
represents to the Employer that the Executive has not brought to the Employer
nor will the Executive use in the performance of the Executive’s duties and
functions with the Employer any confidential materials or property of any third
party. The Executive further acknowledges and represents that the Executive is
not a party to any agreement with or under any legal obligation to any third
party that conflicts with any of the Executive’s obligations to the Employer
under this Agreement.     8.02 Withholding Taxes. The Employer may directly or
indirectly withhold from any payments to be made under this Agreement all
federal, state, city or other taxes and all other deductions as shall be
required pursuant to any law or governmental regulation or ruling or pursuant to
any contributory benefit plan maintained by the Employer.     8.03 Headings. The
headings of the Articles and paragraphs herein are inserted for convenience of
reference only and shall not affect the meaning or construction hereof.     8.04
Independent Advice. The Executive confirms that he has had a reasonable
opportunity to obtain independent legal advice regarding this Agreement and that
the Executive is signing this Agreement freely and voluntarily with full
understanding of its contents.     8.05 Governing Law. This Agreement shall be
governed and construed in accordance with the laws of the State of Nevada,
without regards for the conflict of laws provisions thereof. Each of the parties
hereto agrees that any action or proceeding related to this Agreement must be
brought in any court of competent jurisdiction in the State of Nevada, and for
that purpose hereby submits to the jurisdiction of such courts.

 

 

 

 

8.06 Entire Agreement. This Agreement, together with the documents referred to
herein, constitutes and expresses the whole agreement of the parties hereto with
reference to any of the matters or things herein provided for or herein before
discussed or mentioned with reference to the Executive’s employment, and it
cancels and replaces any and all prior understandings and agreements between the
Executive and the Employer. All promises, representations, collateral agreements
and understandings not expressly incorporated in this Agreement are hereby
superseded by the within Agreement.     8.07 Pre-Contractual Representations.
The Executive hereby waives any right to assert any claim based on any
pre-contractual representations, negligent or otherwise, made by the Employer.  
  8.08 Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect. Notwithstanding anything to the contrary herein, if
any applicable law or governmental entity shall reduce the time period or scope
during which the Executive shall be prohibited from engaging in any competitive
or soliciting activity described in this Agreement, the period of time or scope,
as the case may be, for which the Executive shall be prohibited shall be reduced
to the maximum time or scope permitted by la w. 8.09 Notice. Any notice required
or permitted to be given under this Agreement shall be in writing and shall be
properly given if personally delivered , delivered by email or mailed by prepaid
registered mail addressed as follows:

 

  (a) in the case of the Employer:

 

BiotricityInc.

275 Shoreline Drive, Suite 150

Redwood City, California

94065 Attention: Board of

Director’s email: ___________

 

  (b) in the case of the Executive:

 

Waqaas Al-Siddiq

_____________

_____________

email: ___________

 

 

 

 

or to the last address of the Executive in the records of the Employer , or to
such other address as the parties may from time to time specify by notice given
in accordance herewith. Any notice so given shall be conclusively deemed to have
been given or made on the day of delivery, if personally delivered, or if
delivered by email transmission or mailed as aforesaid, upon the date shown on
the facsimile confirmation of receipt or on the postal return receipt as the
date upon which the envelope containing such notice was actually received by the
addressee.

 

8.10 Amendments and Waiver. No modification of or amendment to this Agreement
shall be valid or binding unless set forth in writing and duly executed by both
of the parties hereto and no waiver of any breach of any term or provision of
this Agreement shall be effective or binding unless made in writing and signed
by the party purporting to give the same and, unless otherwise provided, shall
be limited to the specific breach waived.     8.11 Successors. This Agreement
shall be personal as to the Executive and shall not be assignable by the
Executive subject to the terms herein. This Agreement shall inure to the benefit
of and be binding upon the heirs, executors, administrators and legal personal
representatives of the Executive and the successors and assigns of the Employer
. The Employer may assign this Agreement, in its sole discretion , to any
corporate affiliate or Subsidiary of the Employer.     8.12 Taxes and
Deductions. All payments under this Agreement shall be subject to withholding of
such amounts, if any, relating to tax or other payroll deductions as the
Employer may reasonably determine should be withheld pursuant to any applicable
law or regulation.     8.13 Currency. All dollar amounts set forth or referred
to in this Agreement refer to U.S. currency.     8.14 Counterparts. This
Agreement may be executed in counterparts, each of which shall be deemed to be
an original but all of which together shall constitute one and the same
instrument.     8.15 Copy of Agreement. The Executive hereby acknowledges
receipt of a copy of this Agreement duly executed by the Employer.     8.16
Equitable Remedies. The Executive hereby agrees and acknowledges that it would
be extremely difficult to measure the damages that might result from any breach
of any of the covenants of the Executive contained herein and that any breach of
any of the covenants of the Executive might result in irreparable injury to the
business for which monetary damages could not adequately compensate. If a breach
of any of the covenants of the Executive occurs, the Employer shall be entitled,
in addition to any other rights or remedies the Employer may have at law or in
equity, to have an injunction issued by any competent court (without the need to
post a bond) enjoining and restricting the Executive and all other parties
involved therein from continuing such breach.

 

 

 

 

8.17 Section 409A. This Agreement is intended to comply with or be exempt from
Section 409A of the Code and will be interpreted, administered and operated in a
manner consistent with that intent. Notwithstanding anything herein to the
contrary, if at the time of the Executive’s separation from service with the
Employer he is a “specified employee” as defined in Section 409A of the Code
(and the regulations thereunder) and any payments or benefits otherwise payable
hereunder as a result of such separation from service are subject to Section
409A of the Code, then the Employer will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to the Executive) until the
date that is six months following the Executive’ s separation from service with
the Employer (or the earliest date as is permitted under Section 409A of the
Code), and the Employer will pay any such delayed amounts in a lump sum at such
time. If any other payments of money or other benefits due to the Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner , determined by the Employer, that does not
cause such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to the Executive in a manner consistent with Treas. Reg.
Section l.409A-3(i)(l)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References to “termination of employment” and similar terms used in this
Agreement are intended to refer to “separation from service” within the meaning
of Section 409A of the Code to the extent necessary to comply with Section 409A
of the Code. Whenever a payment under this Agreement may be paid within a
specified period, the actual date of payment within the specified period shall
be within the sole discretion of the Employer. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Any provision in this Agreement providing for any right of
offset or set-off by the Employer shall not permit any offset or set-off against
payments of “non-qualified deferred compensation” for purposes of Section 409A
of the Code or other amounts or payments to the extent that such offset or
set-off would result in any violation of Section 409A or adverse tax
consequences to the Executive under Section 409A.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  EMPLOYER: BIOTRICITY INC.       By:     Name: Dave Rosa   Title:
                            

 

  EXECUTIVE:           Waqaas Al-Siddiq                  

 

 

 

 

Schedule 3.06

Expenses For Which the Executive is Seeking Reimbursement

 

 

 

 